UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
CY l\/IIGUES and No. 6:18-cv-613
MICHURU l\/IIGUES,
JUDGE TUCKER L. MELANCON
Plaintiffs,
l\/IAG. JUDGE PATRICK J. HANNA
V.
TOl\/ll\/IY RILEY,
OAKLEY RENTALS, and
PROTECTIVE INSURANCE CO.
Defendants.

MEMORANDUM RULING

Before the Court is the plaintiffs’ Motion to Rernand, Which in addition to the
request to remand the plaintiffs also request “an award of attorney fees” under
Fed.R.CiV.P. Rule ll. [Rec. Doc. 7; Rec. Doc. 7.l, filed June 3, 2018]. For the
reasons that folloW, the l\/lotion to Rernand Will be GRANTED, and the request for
“an award of attorney fees” under Fed.R.Civ.P. Rule ll Will be DENIED.

I. PROCEDURAL BACKGROUND

Plaintiff Cy l\/ligues, Was involved in an automobile accident allegedly caused

by the negligence defendant Tornrny Riley. Migues sued Riley in state court for his

injuries and his Wife, plaintiff Michuru l\/Iigues, sued for loss of consortium [Rec.

Doc. 1.2, filed May 4, 2018].] The defendants, Tornmy Riley, Oal<ley Trucl<ing Inc.,
and Protective lnsurance Company, removed the case to this Court based on
diversity jurisdiction [Rec. Doc. 1, filed May 4, 2018].

After the accident, referred to hereinabove Migues was involved in a second
accident allegedly caused by the negligence of Drew Bonvillain.2 After defendants
removed the case, the plaintiffs moved to amend the complaint in Rz`ley to add
Bonvillain as a party defendant in this case asserting they were concerned that the
defendants would argue that Migues’s injuries were caused by the second accident
with Bonvillain.

The Court allowed plaintiffs to amend their complaint to add Bonvillain, a
Louisiana resident, thereby defeating diversity jurisdiction Mgues v. Riley, No.
6:17-CV_00777, 2017 WL 4994945 (W.D. La. Sept. 25, 2017), report and
recommendation adopted sub norn. Migues v. Proz‘ectz`ve ]ns. Co., No. CV 17~777,
2017 WL 4980786 (W.D. La. Nov. 1, 2017).

After remand, the state court entered a consent judgment on April 6, 2018
ordering that “the First Supplemental and Amending Complaint filed in [this Court
. . .] be dismissed without prejudice by plaintiffs Cy Migues and Michuru Migues

within fifteen[](l§) days.” [Rec. Doc. 1.13 at 2, filed l\/lay 4, 2018]. After the state

 

l This case will be referred to as “Rz'ley”.
2 Plaintiffs, Cy Migues and Michuru Migues, are residents of Louisiana.
_2_

court entered its order, defendants then removed the Rz`ley case a second time
claiming that the consent judgment in state court was an “other paper” that made the
Rz'ley case removable as Bonvillain was no longer a party to the state-court Rz`ley
case. See 28 U.S.C. 1446(b)(3) (“if the case stated by the initial pleading is not
removable, a notice of removal may be filed within 30 days after receipt by the
defendant [. . .] of a copy of an [. . .] other paper from which it may first be
ascertained that the case is one which is or has become removable”); see also S. W.S.
Erectors, ]nc. v. Infax, Inc., 72 F.3d 489, 492 (Sth Cir. 1996) (“The prohibition
against removal ‘on the same ground’ does not concern the theory on which federal
jurisdiction exists (i.e., federal question or diversity jurisdiction), but rather the
pleading or event that made the case removable.” (internal citation omitted)
(emphasis adde`d)); [Rec. Doc. l at 4, filed May 3, 2018].
II. MOTION TO REMAND

Plaintiffs, for a second time, ask the Court to remand the case alleging there
is no diversity jurisdiction as Bonvillain is still a party defendant in the case. [Rec.
Doc. 7 at 3; Rec. Doc., 7.1, filed June 3, 2018]. Despite the clear language in the state
consent judgment ordering plaintiffs to dismiss the amended complaint within
fifteen days, plaintiffs state that they “did not dismiss the [amended complaint.]”
[Rec. Doc. 7 at 3, filed June 3, 2018].

Once a motion to remand has been filed, the burden is on the removing party

_3_

to establish that federal jurisdiction eXists. De Aguz`lar v. Boez'ng Co., 47 F.3d 1404,
1408 (Sth Cir. 1995). The defendants contend that the state court consent judgment
dismissed Bonvillain by “operation of law”, but do not offer any authority that the
consent judgment is self~executing by “operation of law.” [Rec. Doc. 10 at 12, filed
June 22, 2018].

The defendants have not met their burden under the statute or Fifth Circuit
jurisprudence (1) the plaintiffs dismissed Bonvillain from the case; or (2) the consent
judgment dismissed Bonvillain by “operation of law”. See LR7.5, Response and
l\/lemorandum (“Memoranda shall contain a concise statement of reasons in
opposition to the motion, and a citation of authorities upon which respondent
relies.”). Tlie only asserted authority before the Court is defendants’ bald-face
assertion that the case should be remanded to state court by “operation of law”. The
Court, will therefore, remand the case to state court as the defendants have not
established that federal jurisdiction eXists.

This order does not, and could not, preclude the defendants from removing
the case to federal court yet a third time if Bonvillain is, or has been, dismissed from
the case. S. W.S. Erecrors, Inc., 72 F.3d at 498 (“If the defendant raises a new factual
basis, the new factual basis is not deemed adjudicated with the remand order and [.
. .] is not barred by res judicata.”).

However, it would be remiss if the Court did not remind counsel for all parties

_4_

of their obligations as officers of this Court and their obligations as such under
Fed.R.Civ.P. Rule ll(b) when making representations to the Court. See also 28
U.S.Co 1927 (stating that an attorney who “multiplies the proceedings in any case
unreasonably and vexatiously may be required by the court to satisfy personally the

excess costs, expenses, and attorneys' fees reasonably incurred because of such

conduct.”).

111. CoNCLUsIoN
Plaintiffs’ Motion to Remand will be GRANTED but will be DENIED to the

extent that it requests the “award of attorney fees”,

TUCIU§ L. i\/rELANeoN
UNITED srArEs DISTRICT JUDGE

   

